DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the applicant’s invention combination including: “an intelligent induction atomizer, comprising a main shell and a bottom shell detachably mounted at a lower end of the main shell, wherein a bottle container, a middle baffle and a control mainboard are arranged in the main shell, the middle baffle is provided with a thread groove and a battery case, a thread tapped on an opening of the bottle container is fastened in the thread groove, a battery is mounted in the battery case, a suction rod is arranged in the bottle container, a fixed tube is mounted in the thread groove, an atomization piece is arranged at an upper end of the fixed tube, a top end of the suction rod is disposed in the fixed tube and contacts with the atomization piece, a fixed seat is further arranged in the main shell, the fixed tube is disposed in the fixed seat, the main shell is formed with an atomization air vent which is located exactly opposite to the atomization piece, the battery and the atomization piece are electrically connected to the control mainboard, an infrared induction lamp is integrated on the control mainboard, and the main. shell is formed with two through holes which are located over the infrared induction lamp” is not taught by Gordon or suggested other prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831